Detailed Action
Claims 1-3 are pending and examined.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-134399, filed on 06 July 2016.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1-3 are objected to because of the following informalities: 
Claim 1-3, at the end of the fifth limitation, i.e. “a plurality of operation levers…; and”, “and” should be removed.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mode selection device” in claim 2, the structure of which is “an excavation mode switch” (specification, para 0027).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishima (US Patent No. 6169948, hereinafter Fujishima), in view of Narazaki (US20130190994, hereinafter Narazaki).
As to Claim 1, Fujishima teaches a hydraulic excavator comprising: 
an engine (Fujishima, col 8, lines 19-36; Fig. 1); 
a hydraulic pump driven by the engine (Fujishima, col 8, lines 19-36; Fig. 1); 
a multi-joint type work implement (Fujishima, col 8, lines 37-49; Fig. 2); 
a plurality of hydraulic actuators driving the work implement by a hydraulic working fluid delivered from the hydraulic pump (Fujishima, col 8, lines 19-36; Fig. 1); 
a plurality of operation levers outputting operation signals to the plurality of hydraulic actuators (Fujishima, col 8, lines 19-36; Fig. 1);
Fujishima, col 8, lines 58- col 9, line 29; col 16, lines 57-64), wherein
the hydraulic excavator further comprises a machine control ON/OFF switch which selects between an ON position where execution of the area limiting control by the controller is permitted and an OFF position where execution of the area limiting control is prohibited (Fujishima, col 9, lines 39-40 teaches an area limiting switch; Fig. 3).
in a case where the area limiting control is prohibited by switching the machine ON/OFF switch to the OFF position, the controller is further configured to execute the low engine speed control (Fujishima, col 23, lines 24-36 teaches a low speed switch which can at an on-state when area limiting switch is switched to prohibition position; col 22, lines 60-63 teaches a normal mode);
in a case where the area limiting control is permitted by switching the machine control ON/OFF switch to the ON position and where the accuracy preference mode is selected by the mode selection device, the controller is further configured to not execute the low engine speed control and control the engine speed of the engine at the control engine speed even when the predetermined period of time has elapsed from the point in time when all the plurality of operation levers have attained the neutral state (Fujishima, col 23, lines 24-36 teaches a low speed switch which is at an off-state when area limiting switch is switched to permission position; col 22, lines 60-63 teaches an area limiting mode).
Fujishima, col 9, lines 39-40 teaches a permission position; col 11, lines 59-61 teaches a prohibition position, i.e. ON/OFF position).
Fujishima does not teach an engine control dial in which a desired engine speed is input by an operator as a control engine speed and executing low engine speed control to make the engine speed of the engine a low engine speed that is lower than the control engine speed input to the engine control dial when a predetermined period of time has elapsed from a point in time when all of the plurality of operation levers have attained a neutral state.
However, in the same field of endeavor, Narazaki teaches an engine control dial and when a predetermined period of time has elapsed from a point in time when all the plurality of operation levers have attained a neutral state, execute low engine speed control to make an engine speed of the engine a low engine speed that is lower than a control engine speed (Narazaki, para 0020 teaches the engine control dial, i.e. EC dial, para 0023 teaches auto idle control to set the speed lower than a threshold after a predetermined time when the levels held in neutral). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the work machine disclosed by Fujishima to include the function of executing low engine speed control to make the engine speed of the engine a low engine speed that is lower than the control engine speed input to the engine control dial when a predetermined period of time has elapsed from a point in time when all of the plurality of operation levers have attained a neutral state, as disclosed by Narazaki. One of ordinary skills in the art would have been motivated to make this modification to reduce fuel consumption and noise (Narazaki, para 0002, lines 1-3 from bottom; para 0012).
As to Claim 2, Fujishima in view of Narazaki teaches a hydraulic excavator comprising:
an engine (Fujishima, col 8, lines 19-36; Fig. 1); 
a hydraulic pump driven by the engine (Fujishima, col 8, lines 19-36; Fig. 1); 
a multi-joint type work implement (Fujishima, col 8, lines 37-49; Fig. 2); 
a plurality of hydraulic actuators driving the work implement by a hydraulic working fluid delivered from the hydraulic pump (Fujishima, col 8, lines 19-36; Fig. 1); 
a plurality of operation levers outputting operation signals to the plurality of hydraulic actuators (Fujishima, col 8, lines 19-36; Fig. 1);
a controller which is configured to control an engine speed of the engine at the control engine speed input to the engine control dial, execute area limiting control of the plurality of hydraulic actuators such that an operational range of the work implement is limited to an area on a predetermined target surface and an area above the predetermined target surface (Fujishima, col 8, lines 58- col 9, line 29; col 16, lines 57-64), wherein
the hydraulic excavator further comprises a machine control ON/OFF switch which selects between an ON position where execution of the area limiting control by the controller is permitted and an OFF position where execution of the area limiting control is prohibited (Fujishima, col 9, lines 39-40 teaches an area limiting switch; Fig. 3).
a mode selection device which selects, as a control mode for the area limiting control, one of an accuracy preference mode in which a speed at which the work implement approaches the predetermined target surface is limited and a responsiveness preference mode in which an offset target surface obtained by upwardly offsetting the predetermined target surface by a predetermined value is used as the target surface during the area limiting control and in which the speed at which the work implement approaches the offset target surface is not limited Fujishima, col 23, lines 24-36 teaches a low-speed switch which can select speed preference work mode of accuracy preference work mode; low-speed switch is the mode selection device),  wherein
in a case where the area limiting control is permitted by switching the machine control ON/OFF switch to the ON position and where the accuracy preference mode is selected by the mode selection device, the controller is further configured to not execute the low engine speed control and control the engine speed of the engine at the control engine speed even when the predetermined period of time has elapsed from the point in time when all the plurality of operation levers have attained the neutral state (Fujishima, col 23, lines 24-36 teaches a low speed switch which is at an off-state when area limiting switch is switched to permission position; col 22, lines 60-63 teaches an area limiting mode);
in a case where the area limiting control is prohibited by switching the machine control ON/OFF switch to the OFF position, the controller is further configured to execute the low engine speed control (Fujishima, col 23, lines 24-36 teaches a low speed switch which can at an on-state when area limiting switch is switched to prohibition position; col 22, lines 60-63 teaches a normal mode).
Fujishima does not teach an engine control dial in which a desired engine speed is input by an operator as a control engine speed and executing low engine speed control to make the engine speed of the engine a low engine speed that is lower than the control engine speed input to the engine control dial when a predetermined period of time has elapsed from a point in time when all of the plurality of operation levers have attained a neutral state and in a case where the area limiting control is permitted by switching the machine control ON/OFF switch to the ON 
However, in the same field of endeavor, Narazaki teaches an engine control dial and when a predetermined period of time has elapsed from a point in time when all the plurality of operation levers have attained a neutral state, execute low engine speed control to make an engine speed of the engine a low engine speed that is lower than a control engine speed and in a case where the area limiting control is permitted by switching the machine control ON/OFF switch to the ON position and where the responsiveness preference mode is selected by the mode selection device, the controller is further configured to execute the low engine speed control (Narazaki, para 0020 teaches the engine control dial, i.e. EC dial, para 0023 teaches auto idle control to set the speed lower than a threshold after a predetermined time when the levels held in neutral; para 0007, lines 12-16 teaches set the engine to idle speed that is lower than the operation speed after a lapse of period of time, i.e., when input engine speed is high while the machine has not operation signal, the machine goes into a low speed mode). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the work machine disclosed by Fujishima to include the function of executing low engine speed control to make the engine speed of the engine a low engine speed that is lower than the control engine speed input to the engine control dial when a predetermined period of time has elapsed from a point in time when all of the plurality of operation levers have attained a neutral state and in a case where the area limiting control is permitted by switching the machine control ON/OFF switch to the ON position and where the responsiveness preference mode is selected by the mode selection device, the Narazaki, para 0002, lines 1-3 from bottom; para 0012).
As to Claim 3, Fujishima in view of Narazaki teaches a hydraulic excavator comprising:
an engine (Fujishima, col 8, lines 19-36; Fig. 1); 
a hydraulic pump driven by the engine (Fujishima, col 8, lines 19-36; Fig. 1); 
a multi-joint type work implement (Fujishima, col 8, lines 37-49; Fig. 2); 
a plurality of hydraulic actuators driving the work implement by a hydraulic working fluid delivered from the hydraulic pump (Fujishima, col 8, lines 19-36; Fig. 1); 
a plurality of operation levers outputting operation signals to the plurality of hydraulic actuators (Fujishima, col 8, lines 19-36; Fig. 1);
a controller which is configured to control an engine speed of the engine at the control engine speed input to the engine control dial, execute area limiting control of the plurality of hydraulic actuators such that an operational range of the work implement is limited to an area on a predetermined target surface and an area above the predetermined target surface (Fujishima, col 8, lines 58- col 9, line 29; col 16, lines 57-64), wherein
the hydraulic excavator further comprises a machine control ON/OFF switch which selects between an ON position where execution of the area limiting control by the controller is permitted and an OFF position where execution of the area limiting control is prohibited (Fujishima, col 9, lines 39-40 teaches an area limiting switch; Fig. 3).
in a case where the area limiting control is prohibited by switching the machine control ON/OFF switch to the OFF position, the controller is further configured to execute the low Fujishima, col 23, lines 24-36 teaches a low speed switch which can at an on-state when area limiting switch is switched to prohibition position; col 22, lines 60-63 teaches a normal mode) 
in a case where the area limiting control is permitted by switching the machine control ON/OFF switch to the ON position and where distance between the work implement and the predetermined target surface exceeds a predetermined value, the controller is further configured to executes the low engine speed control (Fujishima, Fig 8; col 20, lines 43-48 teaches bucket end speed proportional to the distance to the boundary of the set area, i.e., when the implement and target surface/boundary distance is large, the engine speed is high; col 23, lines 24-36 teaches a low speed switch which can at an on-state when area limiting switch is switched to prohibition position; col 22, lines 60-63 teaches a normal mode), and 
in a case where the area limiting control is permitted by switching the machine control ON/OFF switch to the ON position and where the distance between the work implement and the predetermined target surface is the predetermined value or less, the controller is further configured to not execute the low engine speed control and control the engine speed of the engine at the control engine speed even when the predetermined period of time has elapsed from the point in time when all the plurality of operation levers have attained the neutral state (Fujishima, Fig 8; col 20, lines 43-48 teaches bucket end speed proportional to the distance to the boundary of the set area, i.e., when the implement is close to the target surface/boundary, the speed of operation is low, and the low engine speed control need not be executed since the engine is already running at low speed; col 23, lines 24-36 teaches a low speed switch which can at an on-state when area limiting switch is switched to prohibition position; col 22, lines 60-63 teaches a normal mode).

However, in the same field of endeavor, Narazaki teaches an engine control dial and when a predetermined period of time has elapsed from a point in time when all the plurality of operation levers have attained a neutral state, execute low engine speed control to make an engine speed of the engine a low engine speed that is lower than a control engine speed (Narazaki, para 0020 teaches the engine control dial, i.e. EC dial, para 0023 teaches auto idle control to set the speed lower than a threshold after a predetermined time when the levels held in neutral; para 0007, lines 12-16 teaches set the engine to idle speed that is lower than the operation speed after a lapse of period of time, i.e., when input engine speed is high while the machine has not operation signal, the machine goes into a low speed mode). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the work machine disclosed by Fujishima to include the function of executing low engine speed control to make the engine speed of the engine a low engine speed that is lower than the control engine speed input to the engine control dial when a predetermined period of time has elapsed from a point in time when all of the plurality of operation levers have attained a neutral state as disclosed by Narazaki to make this modification to reduce fuel consumption and noise (Narazaki, para 0002, lines 1-3 from bottom; para 0012).
Examiner's Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        /YUEN WONG/Primary Examiner, Art Unit 3667